Citation Nr: 9907985	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  94-00 028 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to May 8, 1989, for 
service connection for tinnitus and status post 
mastoidectomy, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from December 1943 to January 
1944.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted service connection for tinnitus 
and for status post mastoidectomy, left ear, and awarded a 10 
percent rating and a noncompensable rating, respectively, 
effective from May 8, 1989.


FINDINGS OF FACT

1.  In an April 1944 rating decision which the veteran did 
not appeal, the RO denied service connection for chronic 
otitis media.

2.  In an February 1945 rating decision which the veteran did 
not appeal, the RO denied service connection for post-
operative left mastoidectomy.

3.  The veteran filed a claim for compensation for punctured 
eardrum on May 8, 1989.

4.  In an April 1993 decision, the Board granted service 
connection for residuals of mastoidectomy, left ear.

5.  In an October 1993 rating decision, the RO granted 
service connection and awarded a 10 percent rating for 
tinnitus and granted service connection for status post 
mastoidectomy, left ear, for which a zero percent rating was 
assigned, all of which was effective May 8, 1989.


CONCLUSIONS OF LAW

1.  The RO's April 1944 rating decision, which denied 
entitlement to service connection for chronic otitis media, 
and its February 1945 rating decision, which denied 
entitlement to service connection for residuals of left 
mastoidectomy, are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  An effective date prior to May 8, 1989, for service 
connection for tinnitus and status post mastoidectomy is not 
warranted. 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Initially, the Board has determined that this is a matter in 
which the law, as opposed to the evidence, is dispositive of 
the issue.  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has observed that the use of the 
statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive. Therefore, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) ("failure to state a claim upon which 
relief can be granted," as opposed to dismissing the case 
for failure to present a well-grounded claim); Cf. FED. R. 
CIV. P. 12(b)(6).

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim to reopened 
after final adjudication, or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  
The applicable exception is found at 38 U.S.C.A. 
§ 5110(b)(1), which provides that the effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  See also 38 C.F.R. § 3.400(b)(2) 
(1998).  Under the regulation, the effective date of an award 
of direct service connection (rather than presumptive service 
connection) is the day following separation from active 
service or date entitlement arose if claim is received within 
1 year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  Separation from service means separation under 
conditions other than dishonorable from continuous active 
service which extended from the date the disability was 
incurred or aggravated.

In this case, the facts are not in dispute.  The veteran's 
active service ended in January 1944.  He filed an 
application for disability compensation for a left ear 
disorder in March 1944.  Service connection for chronic 
otitis medical was denied by a rating decision dated in April 
1944.  The veteran did not appeal that decision.  Service 
connection for post-operative residuals of left mastoidectomy 
was denied by a February 1945 rating decision.  The veteran 
did not appeal this decision.  The unappealed rating 
decisions are final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

On May 8, 1989, the veteran filed another claim for 
disability compensation for a left ear disorder claimed as 
punctured eardrum.  Ultimately, the claim was granted by the 
Board in April 1993, when it granted service connection for 
the postoperative residuals of a mastoidectomy of the left 
ear.  By an October 1993 rating decision, the RO awarded a 10 
percent rating for tinnitus and a zero percent rating for 
status post mastoidectomy, effective May 8, 1989.

After the denials of his claims for service connection for 
disability of the left ear in 1944 and 1945, the veteran did 
not refile his claim until May 8, 1989.  Thus, the exception 
found at 38 U.S.C.A. § 5110(b)(1) does not apply in this 
case.  Under such circumstances, the law provides that the 
effective date of the grant of service connection can be no 
earlier than the date of the claim to reopen after final 
adjudication.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400 (1998).  That dated is May 8, 1989.

The regulations concerning claims are found at 38 C.F.R. 
§ 3.150 et seq., and the Board has carefully considered 
whether they provide a basis for finding that the veteran's 
date of claim was earlier than May 8, 1989.  Under 38 C.F.R. 
§ 3.155(a), any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.

The first communication from the veteran indicating an intent 
to reopen his claim of entitlement to service connection for 
a left ear disorder was his application for compensation 
received by the RO on May 8, 1989.  The file contains no 
documentation of any other earlier communication or action 
indicating the veteran's intent to apply for compensation 
benefits under the laws administered by VA for a disability 
involving the ears subsequent to the 1945 denial of service 
connection.

The Board concludes that the claim of entitlement to an 
effective date prior to May 8, 1989, has no basis under the 
law.  In circumstances such as this, where the law is 
dispositive, the claim may be denied because of the absence 
of legal merit or the lack of entitlement under law.  See 
Sabonis, supra.


ORDER

Entitlement to an effective date prior to May 8, 1989, for 
service connection for tinnitus and status post 
mastoidectomy, left ear, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals




- 2 -


- 1 -


